                 Case 14-24081      Doc 247      Filed 11/05/18     Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY
                     COURT FOR THE DISTRICT OF MARYLAND

  IN RE:
  DAVID EUGENE
   CALLICOAT, JR.,

                                                        Case No. 14-24081
                                                        Chapter 13

                         Debtor.


    OPPOSITION TO TRUSTEE’S FOURTH MOTION TO DISMISS CASE FOR
        MATERIAL DEFAULT IN PLAN PAYMENTS – DOCKET #246


 NOW COMES, David Eugene Callicoat, (“Mr. Callicoat”) Debtor, by undersigned

counsel, and, as his Opposition to the Trustee’s Fourth Motion to Dismiss Case for Material

Default in Plan Payments, for cause states:

     1. This case was commenced by the filing of a voluntary petition under Chapter 13 of

         the Bankruptcy Code on September 9, 2014.

     2. Chapter 13 Trustee, Robert S. Thomas, II (the “Trustee”), filed the Fourth Motion to

         Dismiss this Case on October 16, 2018.

     3. Trustee alleges that Debtor is in material default under the terms of the plan, in the

         amount of $1,488.00, representing three months of plan payments.

     4. Upon conferring with the Trustee, undersigned counsel has confirmed that the

         amount of the Debtor’s default is $992.00 as of the filing of this Opposition.

     5. Undersigned counsel has conferred with Debtor, who has confirmed that the amount

         of $992.00 has been sent in a money order for overnight delivery by November 6,

         2018.

     6. With the receipt of the $992.00 payment, Debtor will no longer be in material default

         under the terms of the plan.

     7. Dismissing Debtor’s case at this juncture would be greatly prejudicial and
              Case 14-24081       Doc 247     Filed 11/05/18   Page 2 of 5



       premature.



   WHEREFORE, David Eugene Callicoat, Jr. respectfully requests that this Honorable

Court enter an Order denying the Trustee’s Motion to Dismiss and for such other and

further relief as the Movant’s cause may require.

                                             Respectfully Submitted,

                                               /s/Sari Karson Kurland
                                              Sari Karson Kurland, Esq.
                                              The Kurland Law Group
                                              211 Jersey Lane
                                              Rockville, MD 20850
                                              Email:skurland2@comcast.net
                                              Attorney for Plaintiff



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, that I served Debtor’s Opposition to Trustee’s Motion to
        Dismiss by electronic and/or first class mail, postage prepaid, this 5th day of
        November, 2018 to the following persons:


 ALL CREDITORS AND PARTIES IN INTEREST ON THE ATTACHED MAILING MATRIX



                                                     /s/Sari Karson Kurland

                                                     Sari Karson Kurland, Esq.
                                                     Maryland Bar No. 09174
                                                     211 Jersey Lane
                                                     Rockville, MD 20850
                                                     301-424-2834
                                                     Skurland2@comcast.net
Label Matrix for local noticing      Case 14-24081
                                               (p)BB ANDDoc
                                                         T 247 Filed 11/05/18     Page 3Comptroller
                                                                                          of 5      of Maryland
0416-1                                         PO BOX 1847                               Compliance Division--Room 410
Case 14-24081                                  WILSON NC 27894-1847                      c/o Kimberly B. Stephens, Esq.
District of Maryland                                                                     301 W. Preston St.
Baltimore                                                                                Baltimore, MD 21201-2305
Mon Nov 5 17:14:05 EST 2018
FV-1 Inc in trust for Morgan Stanley Mortgag   SPECIALIZED LOAN SERVICING LLC            Wells Fargo Bank, N.A.
14841 Dallas Parkway, Suite 300                8742 Lucent Blvd, Suite 300               Alba Law Group, P.A.
Dallas, TX 75254-7883                          Highlands Ranch, CO 80129-2386            11350 McCormick Road
                                                                                         Executive Plaza III, Suite 200
                                                                                         Hunt Valley, MD 21031-1002

Wells Fargo Bank, NA                       Wells Fargo Bank, NA                          .S. Bank Trust National Association, as Trus
The Alba Law Group, P.A.                   Alba Law Group, P.A.                          c/o McCabe, Weisberg & Conway, LLC
11350 McCormick Road                       c/o Brian McNair                              312 Marshall Avenue, Suite 800
Executive Plaza III, Suite 200             11350 McCormick Road                          Laurel, MD 20707-4808
Hunt Valley, MD 21031-1002                 Executive Plaza III, Suite 200
                                           Hunt Valley, MD 21031-1002
Altair OH XIII, LLC                        Annapolis Radiology Associates                Anne Arundel County
C/O Weinstein, Pinson, and Riley           PO Box 2902                                   Office of Finance
2001 Western Avenue, Suite 400             Annapolis, MD 21404-2902                      Po Box 17492
Seattle, WA 98121-3132                                                                   Baltimore, MD 21297-0476


Anne Arundel County, Maryland              Anne Arundel Medical Center                   BB&T
Office of Law                              2001 Medical Parkway                          PO Box 2467
2660 Riva Road, 4th Floor                  Annapolis, MD 21401-3019                      Greenville, SC 29602-2467
Annapolis, MD 21401-7055


Baltimore Washington Emergency Physician   Baltimore Washington Health Services          Baltimore Washington Medical Center
PO Box 8160                                PO Box 64042                                  University of Maryland Medical System
Philadelphia, PA 19101-8160                Baltimore, MD 21264-4042                      PO Box 910
                                                                                         Glen Burnie, MD 21060-2910


CES Group, Inc.                            Capital One Bank (USA), N.A.                  Capital One Bank USA NA
1527 Devere Drive                          PO Box 71083                                  PO Box 71083
Pasadena, MD 21122-6669                    Charlotte, NC 28272-1083                      Charlotte, NC 28272-1083



Chase Bank USA NA Cardmember Service       Chase Bank, N.A.                              Citibank/Home Depot Credit Services
PO Box 15153                               PO Box 15153                                  PO Box 790328
Wilmington, DE 19886-5153                  Wilmington, DE 19886-5153                     Saint Louis, MO 63179-0328



Comptroller of Maryland                    Comptroller of the Treasury                   DEPARTMENT OF THE TREASURY
Compliance Division                        Compliance Division, Room 409                 INTERNAL REVENUE SERVICE
301 W. Preston Street, Room 409            301 W. Preston Street                         P.O. BOX 7346
Baltimore, MD 21201-2396                   Baltimore, MD 21201-2305                      PHILADELPHIA, PA 19101-7346


FV-1 Inc (see B10)                         GE Capital Retail Bank                        (p)INTERNAL REVENUE SERVICE
c/o Specialized Loan Servicing LLC         PO Box 960061                                 CENTRALIZED INSOLVENCY OPERATIONS
8742 Lucent Blvd Suite 300                 Orlando, FL 32896-0061                        PO BOX 7346
Highlands Ranch, CO 80129-2386                                                           PHILADELPHIA PA 19101-7346
Kimberly B. Stephens                 Case 14-24081     DocNephrology
                                               Mid-Atlantic 247 FiledAssoc.11/05/18              Page 4Patient
                                                                                                         of 5 First
301 West Preston Street                              PO Box 24129                                         8105 Ritchie Highway
Room 410                                             Halethorpe, MD 21227-0629                            Pasadena, MD 21122-3905
Baltimore, MD 21201-2383


Patricia Leigh Callicoat                             (p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Receivables Management Systems
1527 Devere Drive                                    PO BOX 41067                                         PO Box 8630
Pasadena, MD 21122-6669                              NORFOLK VA 23541-1067                                Richmond, VA 23226-0630



S&W Investments, LLC                                 State of Maryland DLLR                               US Bank Trust NA
3414 Morningwood Drive                               Division of Unemployment Insurance                   Trustee Igloo Series II Trust
Olney, MD 20832-2260                                 1100 N. Eutaw Street, Room 401                       c/o SN Servicing Corp
                                                     Baltimore, MD 21201-2225                             323 5th Street
                                                                                                          Eureka, CA 95501-0305

United Products Distributors, Inc                    Wells Fargo Bank, N.A.                               Wells Fargo Home Mortgage
1200 68th Street                                     Default Document Processing                          PO Box 10335
Rosedale, MD 21237-2596                              N9286-01Y, 1000 Blue Gentian Road                    Des Moines, IA 50306-0335
                                                     Eagan, MN 55121-7700


Wells Fargo Mortgage                                 David Eugene Callicoat Jr.                           Robert S. Thomas II
PO Box 10335                                         1527 Devere Drive                                    300 E Joppa Road, Suite 409
Des Moines, IA 50306-0335                            Pasadena, MD 21122-6669                              Towson, MD 21286-3005



Sari Karson Kurland                                  Thomas F. DeCaro Jr.
The Kurland Law Group                                14406 Old Mill Road
211 Jersey Lane                                      Ste. 201
Rockville, MD 20850-7759                             Upper Marlboro, MD 20772-3099




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Branch Banking and Trust Company                     (d)BB&T                                              Internal Revenue Services
PO Box 1847                                          PO Box 1847                                          Centralized Insolvency Office,
Wilson, NC 27894                                     Wilson, NC 27894                                     PO Box 21126
                                                                                                          Philadelphia, PA 19114


Portfolio Recovery Associates, LLC
PO Box 41067
Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
(u)Specialized Loan Servicing LLC, asCase
                                      servici14-24081
                                                  (u)U.S. Doc   247National
                                                          Bank Trust  FiledAssociation,
                                                                             11/05/18as TPage 5(du)U.S.
                                                                                                 of 5 Bank Trust National Association, as




(u)U.S. Bank Trust National Association, et a   (u)US Bank NA Trustee Igloo Series II Trust     (u)AAMC Behavioral Health Specialist
                                                                                                INVALID ADDRESS PROVIDED




(u)Adult Hospitalist                            (d)Specialized Loan Servicing LLC               End of Label Matrix
INVALID ADDRESS PROVIDED                        8742 Lucent Blvd, Suite 300                     Mailable recipients   46
                                                Highlands Ranch, CO 80129-2386                  Bypassed recipients    8
                                                                                                Total                 54
